                    Case 2:19-cv-01731-APG-BNW Document 27 Filed 05/05/20 Page 1 of 3



               1    DEVERIE J. CHRISTENSEN, ESQ.
                    Nevada Bar No. 6596
               2    JOSHUA A. SLIKER, ESQ.
                    Nevada Bar No. 12493
               3    JACKSON LEWIS P.C.
                    300 South Fourth Street, Suite 900
               4    Las Vegas, Nevada 89101
                    Telephone: (702) 921-2460
               5    Facsimile: (702) 921-2461
                    Email: deverie.christensen@jacksonlewis.com
               6    Email: joshua.sliker@jacksonlewis.com

               7    Attorney for Defendant Ramparts, LLC

               8                                  UNITED STATES DISTRICT COURT

               9                                         DISTRICT OF NEVADA

              10    BRYANT LECHUGA,                                        Case No. 2:19-cv-01731-APG-BNW

              11                    Plaintiff,

              12            vs.                                            STIPULATION AND ORDER TO STAY
                                                                              ACTION UNTIL JUNE 22, 2020
              13    RAMPARTS, LLC, a Nevada Limited Liability
                    Company; DOES I-X; and ROE Business
              14    Entities I-X,                                                   (SECOND REQUEST)

              15                    Defendants.                                         (ECF No. 25)

              16
                            IT IS HEREBY STIPULATED by and between Plaintiff Bryant Lechuga (“Plaintiff”),
              17
                    through his counsel Kemp & Kemp, and Defendant Ramparts, LLC (“Defendant”), through its
              18
                    counsel Jackson Lewis P.C., that this action be stayed in its entirety for an additional 30 days, until
              19
                    June 22, 2020, with this Court’s approval. This Stipulation is submitted and based upon the
              20
                    following:
              21
                            1.      Due to the public health and safety issues caused by COVID-19, the Parties
              22
                    anticipate significant delays in the discovery process.
              23
                            2.      On March 18, 2020, Defendant, along with all other gaming establishments in
              24
                    Nevada, ceased operations in accordance with Governor Steve Sisolak’s Emergency Directive
              25
                    002.
              26

              27

              28
                                                                       1
JACKSON LEWIS P.C
   LAS VEGAS
                    Case 2:19-cv-01731-APG-BNW Document 27 Filed 05/05/20 Page 2 of 3



                1           3.      On March 23, 2020, the Parties filed a Stipulation and Order with this Court (ECF

                2   No. 24) seeking to stay the case until May 22, 2020 due to the COVID-19 pandemic. The

                3   Stipulation remains pending.

                4           4.      On March 31, 2020, Governor Sisolak issued Emergency Directive 010 requiring

                5   Nevada residents to stay in their homes until April 30, 2020 except to perform work for or obtain

                6   goods or services from essential businesses.

                7           5.      On April 29, 2020, Governor Sisolak issued Emergency Directive 016 which

                8   orders that gaming establishments “shall remain closed until the Gaming Control Board

                9   determines that operations may safely resume.” In addition, the Governor extended the stay-at-

              10    home order to May 15, 2020.

              11            6.      During this time, the Parties have been, and will continue to be unable to,

              12    participate meaningfully in discovery. Indeed, Defendant has been forced to furlough thousands

              13    of employees and it is uncertain when it will be able to reopen.

              14            7.      Due to these circumstances, the Parties agree it is appropriate that this matter be

              15    stayed in its entirety for an additional 30-day period, until June 22, 2020.

              16            8.      On or before June 29, 2020, the Parties will submit a Stipulation and Order to

              17    Amend the Scheduling Order (ECF No. 21) to establish new deadlines.

              18            9.      Should circumstances change such that a shorter or a longer stay is appropriate, the

              19    Parties will immediately and jointly notify the Court.

              20    ///

              21    ///

              22    ///

              23    ///

              24    ///

              25    ///

              26    ///

              27    ///

              28    ///

JACKSON LEWIS P.C
   LAS VEGAS                                                           2
                    Case 2:19-cv-01731-APG-BNW Document 27 Filed 05/05/20 Page 3 of 3



                1             10.          This request is made in good faith and not for the purpose of delay.

                2               Dated this 4th day of May, 2020.
                3
                    KEMP & KEMP                                                 JACKSON LEWIS P.C.
                4

                5   /s/ James P. Kemp                                           /s/ Joshua A. Sliker
                    James P. Kemp, Bar # 6375                                   Deverie J. Christensen, Bar # 6596
                6   7435 W. Azure Drive, Suite 110                              Joshua A. Sliker, Bar #12493
                    Las Vegas, NV 89130                                         300 S. 4th St., Suite 900
                7                                                               Las Vegas, NV 89101
                    Attorneys for Plaintiff
                8   Bryant Lechuga                                              Attorneys for Defendant
                                                                                Ramparts, LLC
                9
              10
                                                                 ORDER
              11
                                                                 IT IS SO ORDERED:
              12

              13
                                                                 United
                                                                 UNITED States DistrictDISTRICT
                                                                           STATES       Court/Magistrate
                                                                                                 JUDGE   Judge
              14
                                                                 Dated: May 5, 2020.
              15                                                 Dated: _________________________
              16
                    4820-7872-3771, v. 1
              17

              18

              19
              20

              21

              22

              23

              24

              25

              26

              27

              28
JACKSON LEWIS P.C
   LAS VEGAS                                                                3
